NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SERGIO BRAVO-FLORES,                            No.    15-72979

                Petitioner,                     Agency No. A201-184-715

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Sergio Bravo-Flores, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his applications for relief and ordering

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual determinations, and we review de novo questions of

law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

      The agency did not err in finding Bravo-Flores ineligible for cancellation of

removal, where he admitted to having a firearms-related conviction. See 8 U.S.C.

§§ 1229b(b)(1)(C), 1227(a)(2)(c); 8 C.F.R. § 1240.8(d); Rendon v. Mukasey, 520
F.3d 967, 973 (9th Cir. 2008) (where “the evidence indicates that one or more of

the grounds for mandatory denial of the application for relief may apply, the alien

shall have the burden of proving by a preponderance of the evidence that such

grounds do not apply”).

      Bravo-Flores has not challenged the agency’s denial of asylum as untimely

filed. See Corro-Barragan v. Holder, 718 F.3d 1174, 1177 n.5 (9th Cir. 2013)

(failure to contest issue in opening brief resulted in waiver).

      Substantial evidence supports the agency’s denial of withholding of

removal, where Bravo-Flores failed to show it is more likely than not that he would

be persecuted on account of a protected ground in Mexico. See Delgado-Ortiz v.

Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010) (an applicant must generally show

an individualized, rather than a generalized, risk of persecution to establish

eligibility for asylum or withholding; “returning Mexicans from the United States”

is too broad to qualify as a cognizable social group). We are not persuaded by


                                           2                                     15-72979
Bravo-Flores’s contention that “returning Mexican[s] from the United States with

U[.]S[.] born children that are less than fluent in Spanish” is more particular than

the social group which we rejected in Delgado-Ortiz. See id. at 1152 (contention

that members of the proposed social group may be “easily identified” does not

address the breadth of the proposed group).

      Substantial evidence also supports the agency’s denial of relief under the

Convention Against Torture (“CAT”), where Bravo-Flores failed to show it was

more likely than not that a government official in Mexico would torture him or

consent or acquiesce to his torture. See 8 C.F.R. § 208.16(c)(2); Delgado-Ortiz,
600 F.3d at 1152.

      The record does not support Bravo-Flores’s contentions that the agency

ignored his evidence or arguments, failed to consider his eligibility for relief, or

failed to explain its reasoning. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th

Cir. 2010) (the agency must consider the issues raised and express its decision “in

terms sufficient to enable a reviewing court to perceive that it has heard and

thought and not merely reacted” (citation and internal quotation marks omitted)).

      PETITION FOR REVIEW DENIED.




                                           3                                     15-72979